Plaintiff, a North Carolina corporation, with its principal place of business at Raleigh, N.C. having a cause of action against Chandler-Davis *Page 830 
Company, a foreign corporation, instituted this suit in the Superior Court of Vance County, and sought to obtain service upon the defendant by attaching the proceeds of a draft in the hands of the Citizens Bank  Trust Company of Henderson, N.C. alleging that said funds belonged to the defendant.
Thereafter, the State Bank of Lakeland, Florida, was allowed to intervene and to set up its claim of title to the proceeds of said draft. Upon the issue thus raised, there was a verdict and judgment for the intervener. The defendant made no appearance and filed no answer. Plaintiff appeals.
This case is not unlike many others in our reports, and it seems to have been tried in accordance with the law heretofore declared in a number of decisions. Sterling Mills v. Milling Co., 184 N.C. 461; Bank v. Monroe,188 N.C. 446; Mangum v. Grain Co., 184 N.C. 181.
The record presents no reversible error, and hence the verdict and judgment will be upheld.
No error.